 

Exhibit 10.2



 

FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT

 

This FOURTH Amendment to Employment Agreement (this “Amendment”) is made and
entered as of this 21st day of January, 2016, (the “Amendment Effective Date”)
by and between InspireMD, Inc., a Delaware corporation (the “Company”), and Alan
W. Milinazzo (the “Executive”) for purposes of amending that certain Employment
Agreement dated as of January 3, 2013, as first amended on April 24, 2013, and
further amended on January 5, 2015 and June 29, 2015, by and between the Company
and the Executive (the “Agreement”). Terms used in this Amendment with initial
capital letters that are not otherwise defined herein shall have the meanings
ascribed to such terms in the Agreement.

 

WHEREAS, Section 7.5 of the Agreement provides that the parties to the Agreement
may amend the Agreement in a writing signed by the parties; and

 

WHEREAS, the parties hereto desire to amend the Agreement in certain respects.

 

NOW THEREFORE, pursuant to Section 7.5 of the Agreement, and for good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
Company and the Executive agree as follows:

 

1.          Section 1.3 of the Agreement is hereby amended by deleting said
section in its entirety and substituting in lieu thereof the following new
Section 1.3.

 

1.3           Term of Employment. Unless sooner terminated by either party as
provided in Articles IV and V hereunder, the term of this Agreement shall
continue until the earlier of June 30, 2016 or the date upon which a new
President and/or Chief Executive Officer (or executive performing a similar
role) commences employment with the Company (or, if such individual is promoted
internally, the date such individual is promoted to the position of President
and/or Chief Executive Officer) (the “Term”). During the Term, in addition to
the duties set forth in Section 1.1, the Executive shall also perform such
services as the Company may request relating to the hiring of a new President
and/or Chief Executive Officer (or executive performing a similar role) and the
transition of the Executive’s responsibilities and the Company’s matters, files
and materials.

 

2.          Section 2.5 of the Agreement is hereby amended by deleting said
section in its entirety and substituting in lieu thereof the following new
Section 2.5:

 

2.5           Base Salary Modification for Term Remainder.

 

(a) Notwithstanding the foregoing, the Executive and the Company agree that for
the remainder of the Term, the Executive’s base salary shall be paid to him as
follows: (i) 50% of his base salary for all days that the Executive works during
the Term, at the monthly rate of $18,750, shall be made in cash payments, less
applicable taxes and withholdings, payable in accordance with the Company’s
regular payroll practices; and (ii) a lump-sum payment equivalent to 50% of his
base salary through June 30, 2016, at the monthly rate of $18,750, less
applicable taxes and withholdings, payable within twenty (20) business days from
the earlier of (x) the Company raising an aggregate of $5 million from
investors, and (y) June 30, 2016. For the avoidance of any doubt, the Executive
and the Company agree that the payments to be made hereunder are in lieu of the
Executive’s entitlement to or receipt of any restricted shares as part of his
base salary.

 

 

 

  

3.          Except as expressly amended by this Amendment, the Agreement shall
continue in full force and effect in accordance with the provisions thereof.

 

4.          In the event of a conflict between the Agreement and this Amendment,
this Amendment shall govern

 

* * * * * * * * * *

[Remainder of Page Intentionally Left Blank

Signature Page Follows.]

 

 2 

 

 

IN WITNESS WHEREOF, the parties have executed this Fourth Amendment to
Employment Agreement as of the Amendment Effective Date.

 

  THE COMPANY:       INSPIREMD, INC.         By: /s/ Craig Shore   Name: Craig
Shore   Title: Chief Financial Officer         EXECUTIVE:         /s/ Alan W.
Milinazzo   Alan W. Milinazzo

 

 

 

 

